ORDER GRANTING CONDITIONAL STAY OF ORDER DIRECTING INVESTIGATION BY U. S. TRUSTEE
CONRAD K. CYR, Bankruptcy Judge.
On the “Motion for Stay of Order Directing Investigation by United States Trustee,” filed in behalf of the United States Trustee on March 9,1981, and on the objection thereto orally communicated to the chief deputy clerk of the bankruptcy court on March 11, 1981; it appearing that the appeal by the United States Trustee from the order of this court entered on February 19, 1981 presents a serious question of law; that denial of the requested stay pending appeal may alter the status quo, risking irreparable harm to appellant; and that a balancing of the hardships and equities favors issuance of a stay conditioned on and coextensive with the diligent prosecution by appellant of an expedited appeal in accordance with the First Circuit Rules Governing Appeals from Bankruptcy Judges to Appellate Panels and Court of Appeals; it appearing that, pending appeal and absent further action by the court, the membership of the creditors’ committee would remain unchanged and that the serious challenges presently made to the representativeness of two members of the creditors’ committee would remain unresolved, risking irreparable harm to interests of holders of allowed unsecured claims and to the reorganization effort; and it appearing that a balancing of the hardships and equities involved warrants the issuance of a conditional stay, provided that the representativeness of the creditors’ committee is adequately assured pending appeal; and it further appearing, on the basis of the present record, that serious question has been raised as to the representativeness of Marvin Weiner and Nicholas Diamond as members of the committee of unsecured creditors; it is
ORDERED, that Marvin Weiner and Nicholas Diamond be and they are hereby removed from the chapter 11 committee of unsecured creditors pending further order of this court; and it is further
ORDERED, that the order of this court entered February 19, 1981 be stayed pending the diligent prosecution by the appellant of an expedited appeal of said order in accordance with the First Circuit Rules Governing Appeals from Bankruptcy Judges to Appellate Panels and Court of Appeals.